IN THE
               ARIZONA COURT OF APPEALS
                               DIVISION TWO


          IN RE PIMA COUNTY MENTAL HEALTH NO. 20200860221

                         No. 2 CA-MH 2021-0003
                          Filed February 3, 2022


             Appeal from the Superior Court in Pima County
                          No. MH20200860221
         The Honorable Alyce L. Pennington, Judge Pro Tempore

                                VACATED


                                COUNSEL

Pima County Mental Health Defender’s Office, Tucson
By Molly Pettry
Counsel for Appellant

Laura Conover, Pima County Attorney
By Tiffany Tom, Deputy County Attorney, Tucson
Counsel for Appellee



                                OPINION

Vice Chief Judge Staring authored the opinion of the Court, in which Judge
Eckerstrom concurred and Presiding Judge Espinosa dissented.


S T A R I N G, Vice Chief Judge:

¶1            In this appeal from an involuntary-treatment order, appellant
G.B. argues the trial court committed reversible error because the
physicians’ affidavits in support of the petition for court-ordered treatment
failed to include the results of her physical examinations, in violation of
A.R.S § 36-533(B). She also contends the physicians failed to consider
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


pertinent information about her particular circumstances, rendering the
evidence insufficient to find her persistently or acutely disabled (PAD).
Because the physicians’ affidavits did not strictly comply with § 36-533 and
were insufficient as a matter of law, we vacate the involuntary-treatment
order.

                   Factual and Procedural Background

¶2             We view the facts in the light most favorable to sustaining the
trial court’s order. In re Maricopa Cnty. Mental Health No. MH 2008-001188,
221 Ariz. 177, ¶ 14 (App. 2009). In February 2021, G.B. transferred her care
to St. Mary’s Hospital from Tucson Medical Center (TMC) because she felt
TMC was not providing the help she needed for her unexplained
gastrointestinal complaints.        Specifically, she opposed psychiatric
treatment recommended at TMC. G.B., who was seventy years old and
weighed approximately eighty-three pounds, was diagnosed at St. Mary’s
with a delusional disorder, as well as malnutrition and cachexia.1 She
refused the medications prescribed for the delusional disorder. Also at St.
Mary’s, she received a dietary consultation to assess her nutritional needs,
and, despite expressing an interest in gaining weight, she repeatedly
complained that the recommended food was not what she had ordered or
needed.

¶3             According to Randy Claxton, a social worker at St. Mary’s,
G.B. “clearly had believed . . . that the doctors and the team were against
her.” Despite the doctors’ efforts to develop a rapport with G.B., she
continued to believe they were “trying to harm her with the medication and
treatment [they] were prescribing,” which included Depakote, Haldol, and
Risperdal. After G.B. had been at St. Mary’s for a little over a week, she
insisted on being discharged, but her medical team felt that they had not
made any progress because she was unwilling to participate in the
prescribed treatment and her weight was “in a dangerous area.” As a
result, Claxton filed an application for an involuntary evaluation of G.B.,
alleging that she was gravely disabled or PAD. The next day, James Ojeda
evaluated G.B. and completed a pre-petition screening report, concluding



       1Cachexia  is “[a] general weight loss and wasting occurring in the
course of a chronic disease or emotional disturbance.” Cachexia, Stedman’s
Medical Dictionary (2014).




                                      2
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


that the PAD standards were met and “the involuntary evaluation process
should proceed.”

¶4            On March 5, 2021, a petition for court-ordered evaluation of
G.B. was filed. That same day, the trial court signed an order for evaluation.
G.B. was transferred to Banner University Medical Center – South Campus,
where psychiatrists Dr. Rohit Madan and Dr. Michael Colon each evaluated
her and completed affidavits. Banner2 subsequently filed a petition for
court-ordered treatment, again alleging that G.B. was PAD and requesting
combined inpatient and outpatient treatment.

¶5             The trial court held a two-part hearing, during which Claxton,
Ojeda, and Madan testified. Consistent with his affidavit, Madan testified
G.B. was suffering from “Unspecified Psychosis and likely Delusional
Disorder, Somatic type.” Madan’s and Colon’s affidavits, with attached
PAD addendums and written reports, were admitted into evidence. G.B.
presented testimony from a counselor, an acupuncturist, and a craniosacral
therapist,3 all of whom had treated her in the past. She also called as
witnesses Dr. Michael Christiansen, a psychologist, who completed an
independent evaluation, and her niece. At the conclusion of the hearing,
the court found by clear and convincing evidence that, as a result of a
mental disorder, G.B. was PAD and in need of a period of mental health
treatment. The court therefore ordered that G.B. receive treatment for “one
year with the ability to be re-hospitalized, should the need arise, in an
inpatient psychiatric facility for a time period not to exceed 180 days.”4 This
appeal followed. We have jurisdiction pursuant to A.R.S. § 36-546.01.

                                 Discussion

¶6           Involuntary-treatment proceedings generally begin with a
petition for evaluation. See A.R.S. § 36-523. An “[e]valuation” is a


       2Banner is represented by the Pima County Attorney in these
proceedings. See A.R.S. § 36-503.01.
       3The craniosacral therapist described her work as “therapy that is
working with the spine, the sacrum and the brain and the cranial vault,”
involving decompression of areas that have previously been compressed.
       4At oral argument in this court, counsel represented that G.B.
remains hospitalized and is receiving involuntary injections of
antipsychotic medication.



                                      3
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


“professional multidisciplinary analysis that may include firsthand
observations or remote observations by interactive audiovisual media and
that is based on data describing the person’s identity, biography and
medical, psychological and social conditions,” and it can be completed by
“[t]wo licensed physicians . . . who shall examine and report their findings
independently.” A.R.S. § 36-501(12)(a). If, based on that evaluation, it is
believed that, as a result of a mental disorder, the patient is PAD, generally,
a petition for court-ordered treatment shall be prepared, signed, and filed.
A.R.S. § 36-531(B). Section 36-533(B), A.R.S., provides as follows:

              The petition shall be accompanied by the
              affidavits of the two physicians who
              participated in the evaluation and by the
              affidavit of the applicant for the evaluation, if
              any. The affidavits of the physicians shall
              describe in detail the behavior that indicates
              that the person . . . has a persistent or acute
              disability . . . and shall be based on the
              physician’s observations of the patient and the
              physician’s study of information about the
              patient. A summary of the facts that support
              the allegations of the petition shall be
              included. The affidavit shall also include any
              of the results of the physical examination of the
              patient if relevant to the patient’s psychiatric
              condition.

(Emphasis added.)

¶7            On appeal, G.B. maintains that the order for involuntary
treatment should be vacated based on the physicians’ failure to strictly
comply with the procedures in § 36-533(B). Specifically, she contends that
“results of [her] physical examination . . . were not included in the
physicians’ affidavits.” In addition, she maintains “the physicians failed to
study pertinent information about [her].”

¶8              We review questions of statutory interpretation de novo. In
re Maricopa Cnty. Mental Health No. MH 2006-000749, 214 Ariz. 318, ¶ 13
(App. 2007). And, when interpreting a statute, our primary purpose is to
give effect to the intent of the legislature. In re Maricopa Cnty. Superior Court
No. MH 2001-001139, 203 Ariz. 351, ¶ 12 (App. 2002). The “best evidence of
that intent” is the statute’s plain language. Id. When the “language is clear
and unambiguous, we apply it without resorting to other methods of


                                       4
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


statutory interpretation.” Hayes v. Cont’l Ins. Co., 178 Ariz. 264, 268 (1994);
see also In re Coconino Cnty. Mental Health No. MH 95-0074, 186 Ariz. 138, 139
(App. 1996) (“When the legislature has spoken with such explicit direction,
our duty is clear.”).

¶9               Arizona has long recognized that the liberty interests at stake
in involuntary-treatment proceedings compel strict statutory compliance.
See In re Commitment of Alleged Mentally Disordered Pers., 181 Ariz. 290, 293
(1995) (“Because such proceedings may result in a serious deprivation of
liberty . . . the statutory requirements must be strictly adhered to.”); In re
Burchett, 23 Ariz. App. 11, 13 (1975) (commitment proceedings “void” if
“[p]roceedings to adjudicate a person mentally incompetent [not]
conducted in strict compliance with statutory requirements”); Maricopa
Cnty. No. MH 2001-001139, 203 Ariz. 351, ¶ 8 (requiring strict compliance);
cf. Riggins v. Nevada, 504 U.S. 127, 134 (1992) (Forced medication “represents
a substantial interference with [a] person’s liberty.” (quoting Washington v.
Harper, 494 U.S. 210, 229 (1990) (recognizing potentially severe, debilitating,
and even fatal side effects of antipsychotic medication))); Large v. Superior
Court, 148 Ariz. 229, 236 (1986) (“To the extent that medication is
administered forcibly for the purpose of controlling behavior, it is a bodily
restraint insubstantially different from the shackles of old.”).5

¶10             Our supreme court’s decision in Commitment of Alleged
Mentally Disordered Person well illustrates the requirement of strict statutory
compliance. There, the court addressed the statutory requirement that the
evidence at an involuntary-treatment hearing include “testimony of two or
more witnesses acquainted with the patient at the time of the alleged mental
disorder . . . and testimony of the two physicians who participated in the
evaluation of the patient.” A.R.S. § 36-539(B); see Commitment, 181 Ariz. at
292. “Four mental health professionals . . . attempted to examine and
evaluate [the patient].” Commitment, 181 Ariz. at 291. One doctor
interviewed him for approximately thirty minutes, and the patient refused


       5Banner  and the dissent point out that G.B. did not raise the issue of
non-complying affidavits below, and that we generally do not consider
arguments made for the first time on appeal. See In re Maricopa Cnty. Mental
Health No. MH 2009-002120, 225 Ariz. 284, ¶ 7 (App. 2010). Nevertheless,
we may review a waived argument in our discretion, see Nold v. Nold, 232
Ariz. 270, ¶ 10 (App. 2013), and, in light of the liberty interests implicated
by forced administration of anti-psychotic medication, as well as the long-
established requirement of strict statutory compliance, we do so here.



                                       5
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


to speak with the others. Id. The interviewing doctor and two others
concluded the patient suffered from “a major mental disorder.” Id. The
interviewing doctor and one other testified as experts at the subsequent
involuntary-treatment hearing. Id. The other two doctors “submitted
written reports as acquaintance witnesses.” Id. The trial court found the
patient was “likely suffering from schizophrenia” and “ordered
involuntary commitment and treatment for up to 180 days.” Id. at 292.

¶11          Our supreme court reversed, concluding “[t]here is a clear
distinction between the two categories—acquaintance witnesses and
mental health evaluators—and the statute plainly requires both.” Id. at 292,
293. The court held that “no person whose primary contact with the patient
was to examine the patient during his or her commitment evaluation
process may testify at the hearing as one of the required acquaintance
witnesses.” Id. at 292; see also Burchett, 23 Ariz. App. at 13 (rejecting
argument that statutory requirement satisfied by testimony of two
examining physicians because they were acquainted with patient).

¶12            In the case at hand, neither Dr. Madan’s nor Dr. Colon’s
affidavit complied fully with the requirements of § 36-533(B).6 Both
affidavits are almost entirely conclusory in nature, and neither “describe[s]
in detail the behavior that indicates [G.B.] . . . has a persistent or acute
disability” or includes “[a] summary of the facts that support the allegations
of the petition,” as required by the statute. Id. Indeed, portions of the
physicians’ affidavits are very similar and appear to be standardized text.
Such boilerplate language cannot satisfy the requirements of § 36-533(B)
insofar as it lacks any personalized discussion of G.B. and details relevant
to the physicians’ conclusions that she is PAD as a result of a mental
disorder. The addenda attached to both affidavits are similarly conclusory
and standardized, consisting only of pre-printed forms containing
questions related to PAD status with spaces for answers. And, although we
assume without deciding that the addenda are part of the physicians’



       6During  oral argument before this court, Banner indicated it needed
us to apply the doctrine of waiver in order for the physicians’ affidavits to
survive strict application of § 36-533(B). However, we do not rely on this
apparent admission of non-compliance in reaching our disposition.
Notably, Banner subsequently argued that based on the evidence provided
by both physicians “as a whole,” their affidavits complied with the
statutory requirements.



                                      6
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


affidavits, we do not assume the same regarding the physicians’ written
reports attached to their affidavits.

¶13            Both Dr. Madan and Dr. Colon attached to their affidavits
written reports containing detailed descriptions of the behavior indicating
G.B. is PAD. The plain language of § 36-533(B), however, requires the
petition to be “accompanied” by affidavits that “describe in detail” the
alleged PAD behavior and “include” a summary of the requisite factual
basis and relevant examination results. In the context of § 36-533(B),
therefore, “accompanied” and “include” are not synonymous, and we must
conclude that had the legislature intended that having reports accompany
the affidavit would constitute compliance, it would have used some form
of “accompany” instead of “include.” See State v. Harm, 236 Ariz. 402, ¶ 19
(App. 2015) (“[W]hen the legislature chooses different words within a
statutory scheme, we presume those distinctions are meaningful and
evidence an intent to give a different meaning and consequence to the
alternate language.”); Welch-Doden v. Roberts, 202 Ariz. 201, ¶ 22 (App. 2002)
(“If possible, each word or phrase [of a statute] must be given meaning so
that no part is rendered void, superfluous, contradictory or insignificant.”).
Thus, merely having the written reports accompany the affidavits did not
satisfy the statute’s plainly stated requirements of inclusion. Significantly,
the written reports, although signed, are not notarized or otherwise signed
under penalty of perjury, and are therefore not the equivalent of the
affidavits required under the statute. See Ariz. R. Civ. P. 80(c) (permitting
a written declaration made under penalty of perjury to be sufficient under
any civil rule requiring a verification or affidavit).

¶14           As to Banner’s argument that the physicians’ written reports
were referenced in their affidavits and therefore “supplemented and cured”
any deficiencies in the affidavits, we disagree. Nothing in the affidavits or
addenda expressly incorporates by reference the physicians’ written
reports. Dr. Madan’s affidavit merely states that “[b]ased upon the
foregoing evaluation and assessment, the patient has been diagnosed with
[u]nspecified psychosis.” But the affidavit does not contain any “foregoing
evaluation and assessment,” only conclusory statements. Similarly, the
only statement in Dr. Colon’s affidavit that could be construed as referring
to his written report reads: “Based upon evaluation and assessment, the
patient has been determined to have a severe mental disorder . . . .” Thus,
because we conclude this language is insufficient to incorporate the written
reports into the physicians’ sworn affidavits, we do not consider their
contents in determining whether the petition for court-ordered treatment
strictly complied with § 36-533(B).


                                      7
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


¶15            Moreover, although Dr. Madan testified in detail at the
hearing on the petition about his reasons for concluding G.B. was suffering
from a mental rather than physical illness, and such testimony may have
been sufficient to cure his deficient affidavit, see In re Maricopa Cnty. Mental
Health No. MH 2007-001236, 220 Ariz. 160, ¶ 20 (App. 2008), Dr. Colon did
not testify and therefore the deficiencies in his affidavit could not have been
similarly cured.7 Thus, even assuming Dr. Madan’s testimony cured the
deficiencies in his affidavit, his “sole affidavit is not enough to meet the
statutory burden.” Id. ¶ 32; see § 36-533(B) (requiring petition for court-
ordered treatment to be accompanied by affidavits of two physicians).
Because Arizona law requires strict compliance with statutory
requirements in involuntary-treatment proceedings, the trial court’s order
for involuntary treatment of G.B. must be vacated. See Maricopa Cnty. No.
MH 2001-001139, 203 Ariz. 351, ¶ 8; Burchett, 23 Ariz. App. at 13.

                                 Conclusion

¶16          For the foregoing reasons, we vacate the trial court’s order for
involuntary treatment.

E S P I N O S A, Presiding Judge, dissenting:

¶17           I respectfully dissent because this is a case where our
appellate role as an intermediate court of error-correction should result in
a straightforward affirmance of the trial court’s judgment, given our
standard of review and relevant precedent. While I agree with my
colleagues that involuntary treatment raises substantial liberty interests

       7Among   other things, the dissent focuses on the sufficiency of the
evidence supporting the trial court’s finding of PAD. Notably, however,
Dr. Christiansen, whom G.B. called as a witness, testified that he met with
her for approximately eighty minutes, she was able to answer his questions
in a logical manner, and did not present with delusional beliefs. He
testified: “The clinical concern I have is that I did not think she was
delusional.” Further, Dr. Christiansen testified concerning the Food and
Drug Administration’s “black box warning” regarding an “increased risk
of death” arising from administering anti-psychotic medication to persons
whose symptoms begin after the age of fifty. He also opined that G.B. was
able to make a knowing and intelligent decision concerning her own
treatment. Thus, while we do not reweigh the evidence, it is nonetheless
noteworthy that the record is not as one-sided as the dissent would seem to
suggest.



                                       8
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


warranting strict statutory compliance, see, e.g., Commitment of Alleged
Mentally Disordered Pers., 181 Ariz. at 293, this is not a case where those
interests were not fully honored and the statute not adequately complied
with. The record demonstrates that the court followed the law and fully
justifies its decision to respect the uncontradicted medical evidence of
G.B.’s disability and worsening condition and adopt the doctors’
recommendations, even against her wishes.

¶18               Preliminarily, it is significant that G.B. never challenged or
even mentioned the sufficiency of the physicians’ affidavits below,
resulting in that issue being waived on appeal. This court generally does
not consider arguments, even constitutional ones, asserted for the first time
on appeal. In re Maricopa Cnty. Mental Health No. MH 2009-002120, 225 Ariz.
284, ¶ 7 (App. 2010); see also In re Maricopa Cnty. Mental Health No. MH 2008-
002659, 224 Ariz. 25, ¶ 10 (App. 2010) (“[T]he mere invocation of a liberty
interest . . . is not necessarily a sufficient reason to forego application of the
waiver rule.”). The purpose of the waiver rule is to afford the trial court
and the opposing party “the opportunity to correct any asserted defects.”
Trantor v. Fredrikson, 179 Ariz. 299, 300 (1994). The rule “protects the party
against whom the new argument is asserted from surprise.” Maricopa Cnty.
No. MH 2008-002659, 224 Ariz. 25, ¶ 9; see also Christy C. v. Ariz. Dep’t of
Econ. Sec., 214 Ariz. 445, ¶ 21 (App. 2007) (party may not sit back and not
call trial court’s attention to critical issue, and then urge on appeal that
critical issue as grounds for reversal).

¶19            As Banner pointed out both in its brief and at oral argument
before this court, any purported defects in the physicians’ affidavits could
have been easily cured, before, during, or immediately after the hearing,
had G.B. merely raised the issue below. See Maricopa Cnty. No. MH 2008-
002659, 224 Ariz. 25, ¶ 9; cf. State v. Henderson, 210 Ariz. 561, ¶ 19 (2005)
(disapproving “defendant from ‘tak[ing] his chances on a favorable verdict,
reserving the ‘hole card’ of a later appeal on [a] matter that was curable at
trial, and then seek[ing] appellate reversal” (alterations in Henderson)
(quoting State v. Valdez, 160 Ariz. 9, 13-14 (1989))). Because G.B. failed to in
any way question the sufficiency of the physicians’ affidavits before the trial
court, she has waived the right to present that argument at this late stage of
the proceeding. See Maricopa Cnty. No. MH 2009-002120, 225 Ariz. 284, ¶ 7
(listing several mental-health cases where this court determined appellant
had waived arguments not raised below).

¶20         Moreover, not only did G.B. fail to give the trial court and
opposing counsel the opportunity to address and correct any alleged



                                        9
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


deficiencies in the statutory process, she invited the error to the extent she
stipulated to the admission of Dr. Colon’s affidavit, with the attached PAD
addendum and written report, into evidence. See id. ¶ 8 (“By the rule of
invited error, one who deliberately leads the court to take certain action
may not upon appeal assign that action as error.” (quoting Schlecht v. Schiel,
76 Ariz. 214, 220 (1953))). Thus, the argument that Colon failed to comply
with § 36-533(B) should not now be entertained. See id. Even assuming,
however, that G.B. had preserved this issue for appeal and had not invited
the error, reversal on this ground is not warranted.

¶21            On the merits of the issue determined by the majority to
necessitate reversal, § 36-533(B) plainly requires the physicians’ affidavit to
include any “results of the physical examination of the patient if relevant to
the patient’s psychiatric condition.” (Emphasis added.) G.B. points to no
results that she believes should have been included in the affidavits in this
case, and this court is not in a position to determine what results would
have been “relevant” to the physicians. More importantly, however, we
need not focus on the affidavits in a vacuum because it is well-established
that “supplementation may cure a defective affidavit.” Maricopa Cnty. No.
MH 2007-001236, 220 Ariz. 160, ¶ 20; see also In re Maricopa Cnty. Mental
Health No. MH 2011-000914, 229 Ariz. 312, ¶ 14 (App. 2012). The majority’s
reliance on Commitment of Alleged Mentally Disordered Pers., 181 Ariz. 290, is
misplaced in that not only is that case readily distinguishable from the one
at hand, it does not address appropriate supplementation of the required
affidavits. In keeping with relevant precedent, to the extent Dr. Madan’s
affidavit could be construed as insufficient, any defects were cured by his
detailed testimony at the hearing regarding his physical examination,
evaluation, and diagnosis of G.B. See Maricopa Cnty. No. MH 2011-000914,
229 Ariz. 312, ¶ 14 (testimony at hearing may cure deficient affidavit).

¶22           And to the extent that Dr. Colon’s affidavit could be
construed as insufficient, as noted above, G.B. stipulated to the admission
of Colon’s PAD addendum and written report, which similarly
supplemented his affidavit with details of his physical examination, results
from the lab reports, and evaluation of G.B. See State v. Allen, 223 Ariz. 125,
¶ 11 (2009) (stipulations bind parties and relieve them of burden of
establishing stipulated facts). In particular, given the underlying purpose
of the statutory requirements that there be competent evidence of
individualized assessments based on detailed professional examinations,
data, and conclusions, see In re Maricopa Cnty. Mental Health No. MH 2008-




                                      10
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


000438, 220 Ariz. 277, ¶ 16 (App. 2009), G.B. has not established that the
physicians failed to comply with § 36-533(B).8

¶23           At bottom, G.B. mainly challenges the sufficiency of the
evidence to support the trial court’s finding that, as a result of a mental
disorder, she is persistently and acutely disabled.9 See A.R.S. §§ 36-501(32)
(defining persistent or acute disability), 36-540(A) (options for court-
ordered treatment). But if there is reasonable evidence supporting the
court’s judgment, we will not second-guess its determination. See In re Pima
Cnty. Mental Health No. MH-2010-0047, 228 Ariz. 94, ¶ 17 (App. 2011); see
also In re Maricopa Cnty. Mental Health No. MH2014-002674, 238 Ariz. 188,
¶ 9 (App. 2015). Such evidence is abundant here.10



       8The  majority also finds insufficient statutory compliance in that the
doctors’ reports were not notarized or “expressly incorporate[d] by
reference” into their affidavits. But it is hardly surprising that the doctors
did not contemplate utilizing the legalistic technique of incorporation by
reference, not to mention notarization, when their professional reports were
directly attached and clearly intended to augment their affidavits. See In re
Pima Cnty. Mental Health Serv. Action No. MH-1140-6-93, 176 Ariz. 565, 567-
68 (App. 1993) (although involuntary-commitment statutes must be strictly
construed, we will not do so if result is contrary to legislative intent); cf.
Sklar v. Town of Fountain Hills, 220 Ariz. 449, ¶ 11 (App. 2008) (although
strict construction applies, we broadly construe requirements in
determining if compliance was achieved).

       9As   noted in Banner’s answering brief on appeal, although G.B. first
raised the issue of statutory compliance in her opening brief, she provided
little in the way of any statutory analysis, focusing instead on evidence and
arguments she contends the trial court should have adopted, and she did
not file a reply brief. Indeed, at no point did she make the argument
espoused by the majority—that when determining whether the physicians’
affidavits comply with § 36-533(B), we cannot consider the written reports
attached thereto and referenced therein.

       10The majority suggests I have related the evidence in a “one-sided”
manner. But any such weighing of the record is not only appropriate, but
legally mandated by our standard of review. See Maricopa Cnty. No. MH
2008-001188, 221 Ariz. 177, ¶ 14 (evidence viewed in light most favorable to
sustaining trial court’s judgment).



                                     11
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


¶24             At the outset, the record contains a prior court-ordered
evaluation for G.B. in June 2020, based on similar circumstances, wherein
she was medically diagnosed with “major depression with psychosis.”
Approximately ten months later, immediately before the current petition
was filed, G.B. was independently diagnosed with a delusional disorder at
St. Mary’s Hospital. As part of the current petition, Dr. Madan stated in his
affidavit and testified at the hearing that G.B. was suffering from “severe
mental illness,” which he diagnosed as “Unspecified Psychosis and likely
Delusional Disorder, Somatic type.” He explained that the condition was
treatable but G.B. was unwilling to participate in the recommended
treatment because she “doesn’t think there are any psychiatric symptoms.”
This is consistent with Claxton’s testimony discussing G.B.’s February 2021
transfer from TMC and her refusal to take the medications prescribed for
her treatment at St. Mary’s. Madan further observed that G.B.’s mental
illness was “substantially impair[ing her] ability to make an informed
decision regarding [her] mental health treatment,” and he described a cycle
whereby she “keeps going back to the hospital because she knows she’s
losing weight and she needs help but the very help they recommend she
isn’t able to follow.” He explained that her malnourishment posed serious
risks of organ and heart failure and that “as time passes [her] symptoms are
likely to get worse.” He thus concluded G.B. should “remain in an inpatient
setting for further observation, stabilization and evaluation,” and her
treatment plan could include antidepressants and antipsychotics, as well as
work with a dietician.

¶25           Dr. Colon similarly concluded that G.B. was suffering from “a
severe mental disorder, with specific diagnoses of Unspecified Psychosis
and Delusional Disorder,” and that her “mental illness substantially
impairs her insight, judgment, reason, behavior or perception of reality.”
He stated she was unable to appreciate the benefits of medication, was
“hyper focuse[d]” on the risks, and without treatment she would “likely . . .
suffer severe emotional, mental or physical harm.” He also explained that
G.B.’s condition was treatable and recommended continued inpatient
treatment.

¶26          Finally, G.B.’s own outpatient psychiatrist independently
expressed opinions similar to those of Drs. Madan and Colon. He reported
that he “does not think he can help [G.B.]” because she “refuses to accept
any other explanation” for her physical symptoms “other than what she




                                     12
  IN RE PIMA CNTY. MENTAL HEALTH CASE NO. MH20200860221
                     Opinion of the Court


thinks.”11 He stated that G.B. needs “to be directed to do treatment[,]
otherwise left to herself she will just keep doing what she’s been doing and
it was not helping.” G.B.’s niece also expressed concern for her aunt, at one
point stating there may be “something that is in her head which could lead
to physical manifestations.”

¶27            In sum, while the severe infringement on an individual’s
liberty and personal autonomy imposed by forced medication cannot be
discounted, here, based on the physicians’ affidavits, addenda, reports, and
testimony presented at the hearing, there is ample, if not overwhelming,
evidence that complies with the purpose, intent, and requirements of § 36-
533(B), and supports the trial court’s finding that, as a result of a mental
disorder, G.B. is persistently or acutely disabled. I therefore would affirm
the trial court’s order for involuntary treatment.




      11G.B. at various times complained of a tapeworm infestation, heavy
metal poisoning, and an infection from an abscessed tooth, all disproved
through standard diagnostic procedures and blood tests. Although the
majority cites testimony by a psychologist who “met with [G.B.] for
approximately eighty minutes” and found her non-delusional, the trial
court was well within its discretion to reject that opinion and credit the
contrary diagnosis of her established medical psychiatrist. See Pima Cnty.
No. MH-2010-0047, 228 Ariz. 94, ¶ 7 (we defer to trial court’s assessment of
witness credibility and weighing relative strength of testimony).



                                     13